Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 1 of 10




          EXHIBIT 3
                                   Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 2 of 10

                                                                            Application No.                          Applicant(s)

                                                                            10/028,286                               SAINT-HILAIRE ET AL.
                            Notice of Allowability                          Examiner                                 Art Unit

                                                                            Jordan Hamann                            2616

                  - The MAILING DA TE of this communication appears on the cover sheet with the correspondence address-
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. ·see 37 CFR 1.313 and MPEP 1308.
1. l8J This communication is responsive to Amendment filed 18 May 2006.
2. l8J The allowed claim(s) is/are 1.3.4.6-13.15-21.24-31.33-41 and 43-56.

3. D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All     b)     D Some*   c)   D None   of the:
                      1. D Certified copies of the priority documents have been received.
                      2. D Certified copies of the priority documents have been received in Application No. _ _ .
                      3. D Copies of the certified copies of the priority _documents have been received in this national stage application from the
                             International Bureau (PCT Rule 17.2(a)).
           • Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PTO-152) which gives reason(s) why the oath or declaration is deficient.

5.   0    CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
                      1) 0 hereto or 2r O to Paper No./Mail Date
       (b)   D including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicla such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of
      each sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

6.   0    DEPOSIT OF and/or INFORMATION about the.deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. 18] Notice of References Cited (PTO-892)                                              5.   D Notice of Informal Patent Application (PTO-152)
2.   D Notice of Draftperson's Patent Drawing Review (PTO-948)                           6.   D Interview Summary (PTO-413),
                                                                                     ·          Paper No./Mail Date _ _ .
3.   D    Information Disclosure Statements (PTO-1449 or PTO/SB/08),                     7.18] Examiner's AmendmenUComment
           Paper No)Mail Date _ _
4.   D    Examiner's Comment Regarding Requirement for Deposit                           8.   D Examiner's Statement of Reasons for Allowance
           of Biological Material
                                                                                         9.0Other _ _ .        ~fr~
                                                                                                                      CHAU NGUYEN
                                                                                                              SUPERVISORY PATENT EXAMINER
                                                                                                                TECHNOLOGY CENTER 2600

 U.S. Patent and Trademarll Office
 PTOL-37 (Rev. 7-05)                                                    .Notice of Allowability                         Part of Paper No./Mail Date 20060522
         Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 3 of 10


Application/Control Number: 10/028,286                                               Page 2
Art Unit: 2616

                                  DETAILED ACTION

1.     An examiner's amendment to the record appears below. Should the changes

and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be

submitted no later than the payment of the issue fee.

       Authorization for this examiner's amendment was given in a telephone interview

with Victoria Donnelly on 23 May 2006.

       The application has been amended as follows: in claim 33, line1, "claim 32" has

been changed to -claim 31--.

2.     Claims 1, 3-4, 6-13, 15-21, 24-31, 33-41 and 43-56 are allowed.

3.     Claims 22, 23 and 57-59 have been canceled.

4.     The prior art made of record and not relied upon is considered pertinent to

applicant's disclosure.

5.     Waclawsky (US 6,449,255 B1) discloses a method and apparatus for managing

packets using a real-time feedback signal.

6.     Tancevski (US 6,728,212 B1) discloses a method and apparatus for scheduling
                                         •                    I



the flow of packets by monitoring buffer occupancy of one of a plurality of schedulers

and redirecting a packet to a scheduler with a buffer occupancy below a threshold.

7.     Lo (US 5,559,801) discloses a packet sampling scheduler.

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Jordan Hamann whose telephone.number is (571) 272- .
        Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 4 of 10


Application/Control Number: 10/028,286                                            Page 3
Art Unit: 2616

8564. The examiner can normally be reached on Monday-Thursday 8:30-5:30 and

alternate Fridays.

       if attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Chau Nguyen can be reached on (571) 272-3126. The fax phone number

for the organization where this application or proceeding is assigned is 571-273-8300.

      ·Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

US PTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JJH
                               Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 5 of 10
                                                                                     Application/Control No.             Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     10/028,286                          SAINT-HILAIRE ET AL.
                  Notice of References Cited
                                                                                     Examiner                            Art Unit
                                                                                                                                             Page 1 of 1
                                                                                     Jordan Hamann                       2616
                                                                           U.S. PATENT DOCUMENTS
                         Document Number                    Date
  *               Country Code-Number•Kind Code          MM-YYYY                                     Name                                     Classification

  *      A      US-5,559,801                            09-1996          Lo, William                                                            370/412
  *      B      US-6,449,255                            09-2002          Waclawsky, John G.                                                     370/236

  *      C      US-6,728,212                            04-2004          Tancevski, Ljubisa                                                     ~70/235
         D      US-
         E      US-
         F      US-
         G      US-
         H      US-
          I     US-
         J      US-
         K      US-
         L      US-
         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                         Document Number                    Date
  *               Country Code-Number.Kind Code          MM-YYYY                  Country                      Name                           Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                          NON-PATENT DOCUMENTS

  *                                            Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         V




         w



         X


*A copy of this reference 1s not being tum1shed with this Office action. (See MPEP § 707.05(a).)
Dates in MM•YYYY format are publication dates. Classifications may be US or foreign.
U.S. Patent and Trademark Office
PTO-892 (Rev. 01·2001)                                                  Notice of References Cited                       Part of Paper No. 20060522
                          Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 6 of 10
                                                                    Application No.              Applicant(s)

                                                                    10/028,286                   SAINT-HILAIRE ET AL.
       Examiner-Initiated Interview Summary
                                                                    Examiner                     Art Unit

                                                                    Jordan Hamann                2616
                                                                     Status of Application: Amended after non-final office
. All Participants:
                                                                       action
     (1) Jordan Hamann.                                                 (3) _ _ .

     (2) Victoria Donnelly.                                             (4) _ _ .

 Date of Interview: 17 May 2006                                      Time: 10:15am

 Type of Interview:
   [81 Telephonic
   D Video Conference
   D Personal (Copy given to: D Applicant D Applicant's representative)
 Exhibit Shown or Demonstrated: D Yes    [81 No.
      If Yes, ·provide a brief description:

 Part I.
 Rejection(s) discussed:


 Claims discussed:
 1,2, 19,22,23,26,29,31,31,57-59


 Prior art documents discussed:
 Waclawsky (US 6,449,255 81)

 Part II.
 SUBSTANCE OF INTERVIEW DESCRIBING THE GENERAL NATURE OF WHAT WAS DISCUSSED:
 See Continuation Sheet

 Part Ill.
D    It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
     directly resulted in the allowance of the application. The examiner will provide a written summary of the substance
     of the interview in the Notice of Allowability.
D    It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
     did not result in resolution of all issues. A brief summary by the examiner appears in Part II above.




                                                      (ApplicanUApplicant's Representative Signature - if appropriate)

U.S. Patent and Trademark Office
PTOL-413B (04-03)                             Examiner Initiated Interview Summary                PaperNo.20060522
                Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 7 of 10
Continuation Sheet (PTOL-4138)                                                          Application No. 10/028,286




                                               .                                                    .
Continuation of Substance ·of Interview including· description of the general nature of what was discussed: Examiner
proposed amendment to put application in condition for allowance. Add claim 2 to claim 1, add claim 32 claim 31,
and delete "any one of'. Cancel claims 22, 23 and 57-59. Delete "adapted to" from all claims in which it appears.
Agent agreed to make proposed changes by a supplementary amendment..
                        Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 8 of 10
                                                                           Application/Control No.                              Applicant(s)/Patent under
                     Issue Classification                                  10/028,286                                           Reexamination
                                                                                                                                SAINT-HILAIRE ET AL.
                                                                           Examiner
                     11 111 111 II 11 II 111           II                                                                       Art Unit
                                                                           Jordan Hamann                                        2616


                                                             ISSUE CLASSIFICATION
                                ORIGINAL                                                            INTERNATIONAL CLASSIFICATION
                     CLASS                          SUBCLASS                               CLAIMED                                                NON-CLAIMED

                     370                              241                   H   04    L        12                /26                                                I

                           CROSS REFERENCES
                                                                            H   04    L        12                /56                                                I
     CLASS              SUBCLASS (ONE SUBCLASS PER BLOCK)

         370            412          468                                    H   04    F        11                /00                                                I
                                                                                                             I                                                      I
                                                                                                             I                                                      I
                                                                                                             I                                                      I
                                                                                                             I                                                      I

                                                             /~A~~~~-
           Jordan Hamann              5/23/06                ,_,,         . CHAU      UYEN                                     Total Claims Allowed:         49
           /(A si      nt Examiner)        (Dal,)
                                                               SUPERVISORY PATE-                       ...--
     ~
                                                                                                                                    O.G.                                O.G.

 .
                 UI\~
                   n :, uments Examiner)
                                             ~(~all~
                                                ~~\)            ( P r t ~ ~ y CE                                                Print Claim(s)                    Print Fig.
                                                                                                                           !
                                                                                                                                      1                                  1

 D Claims renumbered in the same order as presented by applicant                                      □ CPA                            □ T.D.                   □ R.1.47
               iii                     iii                          iii               iii                          iii                              iii                      iii
     iii       C
               ·c,             iii     C               iii          C           iii    C               iii         ·c,
                                                                                                                       C                  iii       C
                                                                                                                                                    ·c,           iii          C
                                                                                                                                                                             ·c,
     C                         C       ·ci             C            'ci         C     ·ci               C                                 C                       C
     u:        8              u:       8               u:           8           u:    8                u:          8                      u:        8             u:
                                                                                                                                                                             8
      1         1           3126                                    61                 91                         121 .                             151               181
                2           32                                      62                 92                         122                               152               182
    2           3     27    33                                      63                 93                         123                               153               183
    3.          4     29    34                                      64                 94                         124                               154               184
                5     28    35                                      65                 95                         125                               155               185
   10           6     30    36                                      66                 96                         126                               156               186
   11           7     31    37                                      67                 97                         127                               157               187
    4           8     32    38                                      68                 98                         128                               158               188
    5           9     33    39                                      69                 99                         129                               159               189
    6          10     34    40                                      70                100                         130                               160               190
    7          11     35 41                                         71                101                         131                               161               191
    8          12           42                                      72                102                         132                               162               192
    9          13     43    43                                      73                103                         133                               163               193
               14     44    44                                      74                104                         134                               164               194
   12          15     45    45                                      75                105                         135                               165               195
   13          16     46    46                                      76                106                         136                               166               196
   14          17     47    47                                      77                107                         137                               167               197
   15          18     36    48                                      78                108                         138                               168               198
   18 ·19             37    49                                      79                109                         139                               169               199
   19 20              38    50                                      80                110                         140                               170               200
   20 21              39    51                                      81                111                         141                               171               201
         22           40    52                                      82                112                         142                               172               202
       · 23           48    53                                      83                113                         143                               173               203
   16 24              49    54                                      84                114                         144                               174               204
   17 25              41    55                                      85                115                         145                               175               205
   21    26           42    56                                      86                116                         146                               176               206
   22 27                    57                                      87                117                         147                               177               207
   23 28                    58                                      88                118                         148                               178               208
   24 29                    59                                      89                119                         149                               179               209
   25 30                    60                                      90                120                         150                               180               210
.U.S. Patent and Trademark Office                                                                                                               Part of Paper No. 20060522
                       Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 9 of 10
                                                       Application/Control No.               Applicant(s)/Patent under
                       Search Notes                                                          Reexamination



                  111 111   IIII     II
                                   11 111   II
                                                       10/028,286
                                                       Examiner

                                                       Jordan Hamann
                                                                                             SAINT-HILAIRE ET AL.
                                                                                             Art Unit

                                                                                             2616



                                                                              SEARCH NOTES .
                         SEARCHED
                                                                      (INCLUDING SEARCH STRATEGY)
          Class       Subclass      Date    Examiner                                                      DATE        EXMR



                                                             370/395.4-395.43 (text search only-
                                                                                                         1/3/2006         JJH
                                                             see search history printout)
                                                                                                        llpd11id,u. ]If
                                                                                                          s-/r/ot;,

                                                             370/428-429 (text search only-see
                                                                                                         1/3/2006         JJH
                                                             search history printout)




                                                             370/468 (text search only-see search
                                                                                                         1/3/2006         JJH
                                                             history printout)




                                                             370/412 (text search only-see search
                                                                                                         1/3/2006         JJH
                                                             history printout)

                                                                                                               ·W



                                                             370/241 (text search only-see search
                                                                                                         5/8/2006         JJH
                                                             history printout)




                                                             709/223-225 (text search only-see
               INTERFERENCE SEARCHED                         search history printout)
                                                                                                         5/8/2006         JJH

          Class       Subclass      Date    Examiner




          See search history
               printout




U.S. Patent and Trademark Office                                                                        Part of Paper No. 20060522
                                Case 6:20-cv-00480-ADA Document 82-5 Filed 03/17/21 Page 10 of 10
                                                                            Application/Control No.                 Applicant(s)/Patent under
                            Index of Claims                                                                         Reexamination
                                                                            10/028,286                              SAINT-HILAIRE ET AL.

                   111 111111111111111              II                      Examiner

                                                                            Jordan Hamann
                                                                                                                    Art Unit

                                                                                                                    2616

                                                    (Through numeral)
                           ✓       Rejected     -       Cancelled                     N Non-Elected             A
                                                                                                                       Appeal


                           =       Allowed      +         Restricted                  I   Interference          0     Objected


             Claim                       Date             Claim                Date                  Claim                 Date
                  <ii      co                                  iii   co                                   iii
            iii     C      e...,                         iii    C    e
                                                                     ...,                           iii    C

            u:: 0:g,                                                                                      :~
             C                                           C     ·5,                                   C
                           ~                             u::   ·c:
                                                               0
                                                                     !::!                           u::   0
                                                                     "'
             1     1       =                             39    51 =                                       101
                   -3                                    40    52 =                                       102
                   A




             2             =                             48    53 =                                       103
             3     4       =                             49    54    =                                    104
                   "                                     41    55 =                                       105
            10     6       =                             42    56 =                                       106
            11     7       =                                                                              107
            4      8       =                                                                              108
             5     9       =                                                                              109
            6     10       =                                   60                                         110
             7    11 =                                         61                                         111
             8    12                                           62                                         112
             9    13 =                                         63                                         113
                  .                                            64                                         114
            12    15 =                                         65                                         115
            13    16 =                                         66                                         116
            14    17 =                                         67                                         117
            15    18 =                                         68                                         118
            18    19                                           69                                         119
            19    20 =                                         70                                         120
            20    21 =                                         71                                         121
                                                               72                                         122
                  ,,...,                                       73                                         123
            16    24       =                                   74                                         124
            17    25       =                                   75                                         125
            21    26       =                                   76                                         126
            22    27       =                                   77                                         127
            23    28       =                                   78                                         128
            24    29       =                                   79                                         129
            25    30       =                                   80                                         130
            26    31       =                                   81                                         131
                                                               82                                         132
            27    33 =                                         83                                         133
            29    34       =                                   84                                         134
            28    35       =                                   85                                         135
            30    36       =                                   86                                         136
            31    37       =                                   87                                         137
            32    38       =                                   88                                         138
            33    39       =                                   89                                         139
            34    40       =                                   90                                         140
            35    41       =                                   91                                         141
                  ..,                                          92                                         142
            43    43       ·=                                  93                                         143
            44    44                                           94                                         144
            45    45       =                                   95                                         145
            46    46       =                                   96                                         146
            47    47       =                                   97                                         147
            36    48       =                                   98                                         148
            37    49       =                                   99                                         149
            38    50       =                                   100                                        150

U.S. Patent and Trademark Office                                                                                           Part of Paper No. 20060522
